DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Donald A. DiPaula on 10/25/2021.
Withdrawn Claims 1-3 are cancelled.
Allowable Subject Matter
Claims 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As of Claim 4: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 4 that includes, “an iris diaphragm disposed over the at least one lens and configured to adjust an amount of external light incident on the at least one lens; an iris diaphragm magnet member disposed on a surface of the lens assembly and associated with adjusting a movement of the iris diaphragm; a coil disposed on a surface of the housing and configured to face the iris diaphragm magnet member; at least one sensor disposed on the surface of the housing and configured to sense a magnetic force of the iris diaphragm magnet member; a lens driving unit configured to move the lens assembly; and control circuitry operatively connected to the at least one sensor and the lens driving unit, 3Appl. No.: 16/429,453Response dated: October 8, 2021 Reply to Restriction Requirement of: August 17, 2021 wherein the control circuitry is configured to: detect the magnetic force between the lens assembly moved by the lens driving unit and the surface of the housing by using the sensor, determine the position of the lens assembly relative to the surface of the housing, based on the magnetic force, correct a signal for controlling the coil according to the position of the 
As of Claims 5-13: Claims 5-13 depend on Claim 4 and are allowed as well.
As of Claim 14: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 14 that includes, “a housing, a lens assembly, at least a part of which is received in the housing, the lens assembly including at least one lens, 6Appl. No.: 16/429,453 Response dated: October 8, 2021 Reply to Restriction Requirement of: August 17, 2021 an iris diaphragm disposed over the at least one lens and configured to adjust an amount of external light incident on the at least one lens, an iris diaphragm magnet member disposed on a surface of the lens assembly and associated with adjusting a movement of the iris diaphragm, a coil disposed on a surface of the housing and configured to face the iris diaphragm magnet member, at least one sensor disposed on the surface of the housing and configured to sense a magnetic force of the iris diaphragm magnet member, a lens driving unit configured to move the lens assembly, and control circuitry operatively connected to the at least one sensor, the lens driving unit, and the coil, and wherein the control circuitry is configured to detect the magnetic force between the lens assembly moved by the lens driving unit and the surface of the housing by using the sensor, determine the position of the lens assembly relative to the surface of the housing, based on the magnetic force, correct a signal for controlling the coil according to the position of the lens assembly, and adjust the iris diaphragm through the iris diaphragm magnet member, by using an electromagnetic force output through the coil according to the corrected signal.”
As of Claims 15-20: Claims 15-20depend on Claim 14 and are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Suzuki (US 2015/0286034 A1) teaches the zoom position detector 102 outputs position information (position signal) to the calculation part D 104 when the zoom lens 202 is driven, and the iris position detector 103 outputs position information (position signal) to the calculation part D 104 when the iris 203 is driven. The calculation part D 104 generates first communication data to be described later, as a connection request signal on the basis of the input position information (position signals) as appropriate (see paragraph 0037).
Terada (US 7,259,792) teaches zooming and aperture diaphragm adjustment mechanisms (30,31) are provided at peripheral surface (28) of mirror (24). The detectors detect the position of focus lens in mirror, position of zoom lens and state of iris diaphragm. The display devices (32-34) provided at mirror peripheral surface, display the detected positions of focus lens, zoom lens and state of iris diaphragm. (See Abstract).
Park et al. (US 9,942,462) teaches a controller is configured to provide a signal comprising first frequency signal and second frequency signal to a moving coil, a fixed coil receiving the variable current or the variable voltage through the second frequency signal, calculate a focus position value based on the received variable current or the variable voltage and an image signal, and control a lens unit to move according to the calculated focus position value. The controller is further configured to receive the second frequency signal only during a specific time slot in order for the second frequency signal to not include noise due to OIS signal and apply the OIS signal to an OIS coil during the rest of a time slot of the second frequency signal (See Abstract).
Lim et al. (US 2018/0069995) teaches in paragraph [0097] In a case in which the iris recognition mode starts in this state, the controller (not shown) causes a current to flow in a direction opposite to the coil 157c of the electromagnet 157. Accordingly, one end 157a of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697